Name: Commission Regulation (EEC) No 433/91 of 22 February 1991 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 / 10 Official Journal of the European Communities 26 . 2 . 91 COMMISSION REGULATION (EEC) No 433/91 of 22 February 1991 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for gran ­ ting private storage aid for sheepmeat and goatmeat (3) provides in particular for detailed rules on the invitation to tender ; Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat (4) provides in particular the minimum quantities in respect of which a tender may be submitted ; Whereas the application of Article 7 (3) of Regulation (EEC) No 3013/89 results in the opening of invitations tp tender for private storage aid ; Whereas that Article provides for the application of these measures on the basis of the situation of each quotation zone ; whereas it is appropriate consequently to open tenders separately for each of the zones where the condi ­ tions are fulfilled ; HAS ADOPTED THIS REGULATION : Article 1 Separate invitations to tender are opened in France, Great Britain, Denmark, Ireland, Northern Ireland, Germany the Netherlands, Greece, Spain and Portugal for aid to private storage for carcases and half-carcases of lamb. Subject to the provisions of Regulation (EEC) No 3447/90 tenders may be made to the intervention agencies of the Member States concerned. Article 2 Tenders must be submitted not later than 2 p.m . on 14 March 1991 to the relevant intervention agency. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 333, 30. 11 . 1990, p . 39 . (4) OJ No L 333, 30. 11 . 1990 , p . 46 .